Exhibit 10.1

 

Reference Number: [    ]

   Account Number: [    ]

 

LOGO [g29200img001.jpg]   

MORGAN STANLEY & CO. INCORPORATED

1585 BROADWAY

NEW YORK, NY 10036-8293

(212) 761-4000

August 30, 2007

Fixed Dollar Collared Accelerated Share Repurchase Transaction

Applera Corporation

301 Merritt 7

Norwalk, Connecticut 06851-1070

 

--------------------------------------------------------------------------------

Dear Sir/Madam:

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Morgan Stanley &
Co. Incorporated (“MSCO”) and Applera Corporation (the “Issuer”) on the Trade
Date specified below (the “Transaction”). This confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”)) (the “Equity Definitions”) are incorporated into
this Confirmation. In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation will govern. Any reference
to a currency shall have the meaning contained in Annex A to the 1998 ISDA FX
and Currency Option Definitions, as published by ISDA.

1. This Confirmation evidences a complete and binding agreement between MSCO and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 2002 ISDA Master Agreement (the “ISDA Form”) as if MSCO and Issuer had
executed an agreement in such form without any Schedule. For the avoidance of
doubt, the Transaction shall be the only transaction under the Agreement.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

GENERAL TERMS:

 

Trade Date:    As specified in Schedule I Buyer:    Issuer Seller:    MSCO
Shares:    Common Stock of Issuer (Ticker: ABI) Number of Shares:    The number
of Shares delivered in accordance with Physical Settlement below. Forward Price:
   A price per Share (as determined by the Calculation Agent) equal to (i) the
sum of the 10b-18 VWAP for each Trading



--------------------------------------------------------------------------------

Page 2

 

   Day during the Calculation Period divided by (ii) the number of Trading Days
in the Calculation Period minus (iii) the Discount Percentage (as specified in
Schedule I) multiplied by the Initial Hedge Period Reference Price; provided,
however, that if the Forward Price would otherwise be: (A) greater than the
Forward Cap Price, the Forward Price shall equal the Forward Cap Price (as
specified in Schedule I), or (B) less than the Forward Floor Price, the Forward
Price shall equal the Forward Floor Price (as specified in Schedule I) 10b-18
VWAP:    For each Trading Day during the Calculation Period, a price per share
(as determined by the Calculation Agent) equal to the volume-weighted average
price of the Rule 10b-18 eligible trades in the Shares for the entirety of such
Trading Day as determined by reference to the screen entitled “ABI.N <Equity>
AQR SEC” or any successor page as reported by Bloomberg L.P. (without regard to
pre-open or after hours trading outside of any regular trading session for such
Trading Day or block trades (as defined in Rule 10b-18(b)(5) of the Securities
Exchange Act of 1934 as amended (the “Exchange Act”)) on such Trading Day).)
Calculation Period:    The period from and including the first Trading Day that
occurs after the Initial Hedge Completion Date to but excluding the relevant
Valuation Date. Trading Day:    Any Exchange Business Day that is not a
Disrupted Day or an Excluded Day (as defined below) Initial Shares:    As
specified in Schedule I Initial Share Delivery Date:    One Exchange Business
Day following the Trade Date. On the Initial Share Delivery Date, Seller shall
deliver a number of shares equal to the Initial Shares to Buyer in accordance
with Section 9.4 of the Equity Definitions, with the Initial Share Delivery Date
deemed to be a “Settlement Date” for purposes of such Section 9.4. Initial Hedge
Period:    The period from and including the first Trading Day that occurs after
the Trade Date to and including the Initial Hedge Completion Date Initial Hedge
Completion Date:    The date on which MSCO completes its initial hedge, as
determined by MSCO in its sole discretion Initial Hedge Period Reference Price:
   A price per share (as determined by the Calculation Agent) equal to the
average price at which MSCO purchases the Shares constituting its initial hedge.
Additional Shares:    A number of Shares equal to (i) the Prepayment Amount (as
defined below) divided by (ii) the Forward Cap Price minus (iii) the Initial
Shares

 



--------------------------------------------------------------------------------

Page 3

 

Additional Share Delivery Date:    One Exchange Business Day following the
Initial Hedge Completion Date. On the Additional Share Delivery Date, Seller
shall deliver a number of shares equal to the Additional Shares to Buyer in
accordance with Section 9.4 of the Equity Definitions, with the Additional Share
Delivery Date deemed to be a “Settlement Date” for purposes of such Section 9.4.
Prepayment:    Applicable Prepayment Amount:    As specified in Schedule I
Commission Amount:    As specified in Schedule I Adjustment Amount:    As
specified in Schedule I Structuring Fee:    As specified in Schedule I
Prepayment Date:    One Exchange Business Days following the Trade Date. On the
Prepayment Date, Buyer shall pay to Seller the Prepayment Amount, the Commission
Amount, the Adjustment Amount and the Structuring Fee. Exchange:    The New York
Stock Exchange Related Exchange:    The primary exchange on which options or
futures on the relevant Shares are traded. Market Disruption Event:   

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by inserting the words “at any time on any
Scheduled Trading Day during the Calculation Period or” after the word
“material,” in the third line thereof.

 

Notwithstanding anything to the contrary in the Equity Definitions, if any
Scheduled Trading Day in the Calculation Period is a Disrupted Day, the
Calculation Agent shall have the option in its sole discretion either (i) to
determine the weighting of each Rule 10b-18 eligible transaction in the Shares
on the relevant Disrupted Day using its commercially reasonable judgment for
purposes of calculating the Forward Price, as applicable, (ii) to elect to
extend the Calculation Period by a number of Scheduled Trading Days equal to the
number of Disrupted Days during the Calculation Period or (iii) to suspend the
Calculation Period, as appropriate, until the circumstances giving rise to such
suspension have ceased. For the avoidance of doubt, if Calculation Agent elects
the

 



--------------------------------------------------------------------------------

Page 4

 

   option described in clause (i) above, then such Disrupted Day shall be deemed
to be a Trading Day for purposes of calculating the Forward Price. Excluded Day:
   November 23, 2007 VALUATION:    Valuation Time:    The Scheduled Closing Time
on the relevant Exchange Valuation Date:   

The earlier of (i) the Scheduled Valuation Date (as specified in Schedule I) and
(ii) any date after the Lock-Out Date (as specified in Schedule I) specified by
MSCO to Issuer by 9:00pm EST on such date as a Valuation Date, in each case,
subject to extension in accordance with “Market Disruption Event” above or
Section 9, Section 10 or Section 11(c) below; provided, however, that if a
Valuation Date occurs pursuant to clause (ii) above, then (A) the Calculation
Period for this Transaction (or portion thereof) shall be deemed to end as of
the Trading Day immediately preceding the relevant Valuation Date and (B) MSCO
shall have the right to specify a Valuation Date with respect to any portion of
this Transaction as it selects (any such Valuation Date on a portion of this
Transaction for less than the full Prepayment Amount, a “Partial Acceleration
Date”); provided, however, that MSCO can elect no more than four Partial
Acceleration Dates during the term of this Transaction.

 

In the case of a Partial Acceleration Date, MSCO shall specify in its notice to
Issuer designating a Valuation Date in connection with a Partial Acceleration
Date the percentage of the Prepayment Amount that is subject to such Valuation
Date and Calculation Agent shall adjust all terms of this Transaction as it
deems reasonable in order to take into account the occurrence of any Partial
Acceleration Date (including cumulative adjustments to take into account all
Partial Acceleration Dates that occur during the term of this Transaction).

 

On each Valuation Date, Calculation Agent shall calculate the relevant
Settlement Amount.

SETTLEMENT TERMS:    Physical Settlement:   

Applicable.

 

On the Settlement Date, Seller shall deliver to Buyer a number of Shares equal
to (a) (i) the Prepayment Amount divided by (ii) the Forward Price as determined
on the relevant Valuation Date, minus (b) the Initial Shares minus (c) the
Additional Shares, rounded to the nearest whole number of shares.

 



--------------------------------------------------------------------------------

Page 5

 

Settlement Currency:    USD Settlement Date:    Three Exchange Business Days
after a Valuation Date, or if such date is not a Clearance System Business Day
or if there is a Settlement Disruption Event on such day, the immediately
succeeding Clearance System Business Day on which there is no Settlement
Disruption Event.

PROCEDURE FOR SETTLEMENT:

Except for delivery of Shares made in connection with the delivery of Initial
Shares, each delivery of the Shares shall be made through the relevant Clearance
System at the accounts specified by the parties on a free delivery basis, for
settlement on the applicable Settlement Date in accordance with Article 9 of the
Equity Definitions; provided, however, that in Section 9.2(a)(iii) of the Equity
Definitions the words “the Excess Dividend Amount, if any, and” shall be
deleted.

Share Adjustments:

 

Potential Adjustment Event:    Notwithstanding anything to the contrary in
Section 11.2(e) of the Equity Definitions, an Extraordinary Dividend shall not
constitute a Potential Adjustment Event Extraordinary Dividend:    For any
fiscal quarter occurring (in whole or in part) during the period from and
including the first day of the Hedge Period to and including the Termination
Date, any dividend or distribution on the Shares with an ex-dividend date
occurring during such fiscal quarter (other than any dividend or distribution of
the type described in Section 11.2(e)(i) or Section 11.2(e)(ii)(A) or (B) of the
Equity Definitions) (a “Dividend”) that is either (i) a non-regularly scheduled
Divided or (ii) the amount or value of which (as determined by the Calculation
Agent) exceeds the Ordinary Dividend Amount. Ordinary Dividend Amount:    For
any calendar quarter, USD 0.0425 Method of Adjustment:    Calculation Agent
Adjustment; provided that if Seller suspends trading in the Shares for all or
any portion of a Trading Day within the Calculation Period, the suspension shall
be treated as a Potential Adjustment Event subject to Calculation Agent
Adjustment. In the case of a suspension pursuant to Section 10, the Calculation
Agent shall make such adjustments prior to the period of suspension, if it is
practical to do so. Otherwise, and in all cases of a suspension as contemplated
under “Market Disruption Event” above, the Calculation Agent shall make such
adjustments promptly following the period of suspension.

EXTRAORDINARY EVENTS:

Consequences of Merger Events:

 



--------------------------------------------------------------------------------

Page 6

 

Share-for-Share:    Modified Calculation Agent Adjustment Share-for-Other:   
Cancellation and Payment on that portion of the other Consideration that
consists of cash; Modified Calculation Agent Adjustment on the remainder of the
Other Consideration Share-for-Combined:    Component Adjustment Tender Offer:   
Applicable Consequences of Tender Offers:    Share-for-Share:    Modified
Calculation Agent Adjustment Share-for-Other:    Modified Calculation Agent
Adjustment Share-for-Combined:    Modified Calculation Agent Adjustment

For purposes of this Transaction, the definition of Merger Date in
Section 12.1(c) shall be amended to read, “Merger Date shall mean the
Announcement Date.” For purposes of this Transaction, the definition of Tender
Offer Date in Section 12.1(e) shall be amended to read, “Tender Offer Date shall
mean the Announcement Date.”

 

Composition of Combined Consideration:    Applicable Nationalization, Insolvency
or Delisting:    Cancellation and Payment Additional Disruption Events:   
Change in Law:    Applicable Failure to Deliver:    Applicable Insolvency
Filing:    Applicable Hedging Disruption:    Applicable Increased Cost of
Hedging:    Applicable

Loss of Stock Borrow:

Maximum Stock Loan Rate:

  

Applicable

100bps

Increased Cost of Stock Borrow:

Initial Stock Loan Rate:

  

Applicable

25bps

Determining Party:    For all Extraordinary Events, MSCO Hedging Party:    For
all Additional Disruption Events, MSCO Non-Reliance:    Applicable

 



--------------------------------------------------------------------------------

Page 7

 

AGREEMENTS AND ACKNOWLEDGMENTS:

 

Regarding Hedging Activities:    Applicable Additional Acknowledgments:   
Applicable 3. Calculation Agent:    MSCO 4. Account Details:    To be provided.

5.      (a) Nationalization or Insolvency. The words “the Transaction will be
cancelled,” in the first line of Section 12.6(c)(ii) are replaced with the words
“MSCO will have the right to cancel this Transaction,”.

(b) Additional Termination Event. The declaration of any Extraordinary Dividend
by Issuer during the period from and including the Trade Date to but excluding
the last Valuation Date to occur in connection with this Transaction shall
constitute an Additional Termination Event with this Transaction as the only
“Affected Transaction” and Issuer as the sole “Affected Party”.

(c) For the avoidance of doubt, this Transaction shall be deemed to be a
“Forward Transaction” for purposes of the Equity Definitions.

6. Certain Payments and Deliveries by MSCO. Notwithstanding anything to the
contrary herein, or in the Equity Definitions, if at any time (i) an Early
Termination Date occurs and MSCO would be required to make a payment pursuant to
Sections 6(d) and 6(e) of the Agreement, (ii) a Tender Offer occurs and MSCO
would be required to make a payment pursuant to Sections 12.3 and 12.7 of the
Equity Definitions, (iii) a Merger Event occurs and MSCO would be required to
make a payment pursuant to Sections 12.2 and 12.7 of the Equity Definitions or
(iv) an Additional Disruption Event occurs and MSCO would be required to make a
payment pursuant to Sections 12.8 and 12.9 of the Equity Definitions, then
Issuer shall have the option to require MSCO to make such payment in cash or to
settle such payment amount in Shares (any such payment described in Sections
6(i), (ii), (iii), or (iv) above, an “MSCO Payment Amount”). If Issuer elects
for MSCO to settle an MSCO Payment Amount in Shares, then on the date such MSCO
Payment Amount is due, a Settlement Balance shall be established with an initial
balance equal to the MSCO Payment Amount. On such date, MSCO shall commence
purchasing Shares for delivery to Issuer. At the end of each Trading Day on
which MSCO purchases Shares pursuant to this Section 6, MSCO shall reduce the
Settlement Balance by the amount paid by MSCO to purchase the Shares purchased
on such Trading Day. MSCO shall deliver any Shares purchased on a Trading Day to
Issuer on the third Exchange Business Day following the relevant Trading Day.
MSCO shall continue purchasing Shares until the Settlement Balance has been
reduced to zero.

7. Certain Payments and Deliveries by Issuer. Notwithstanding anything to the
contrary herein, or in the Equity Definitions, if at any time (i) an Early
Termination Date occurs and Issuer would be required to make a payment pursuant
to Sections 6(d) and 6(e) of the Agreement, (ii) a Tender Offer occurs and
Issuer would be required to make a payment pursuant to Sections 12.3 and 12.7 of
the Equity Definitions, (iii) a Merger Event occurs and Issuer would be required
to make a payment pursuant to Sections 12.2 and 12.7 of the Equity Definitions
or (iv) an Additional Disruption Event occurs and Issuer would be required to
make a payment pursuant to Sections 12.8 and 12.9 of the Equity Definitions (any
such payment described in Sections 7(i), (ii), (iii), or (iv) above, an “Early
Settlement Payment”), then Issuer shall have the option, in lieu of making such
cash payment, to settle its payment obligations under Sections 7(i), (ii),
(iii), or (iv) above in Shares (such Shares, the “Early Settlement Shares”). In
order to elect to deliver Early Settlement Shares, (i) Issuer must notify MSCO
of its election by no later than 4 p.m. EST on the date that is three Exchange
Business Days before the date that the Early Settlement Payment is due,
(ii) must specify whether such Early Settlement Shares are to be sold by means
of a registered offering or by means of a private placement and (iii) the
conditions described in Section 8 below must be satisfied as if the Early
Settlement Shares were “Payment Shares” and any additional Shares Issuer
delivers to reduce the settlement balance to zero in connection with this
Section 8 were “Make-Whole Payment Shares”.



--------------------------------------------------------------------------------

Page 8

 

8.     Conditions to Delivery of Early Settlement Shares.

Issuer may only deliver Early Settlement Shares and Make-Whole Shares (as
defined below) subject to satisfaction of the following conditions:

(a) If Issuer timely elects to deliver Early Settlement Shares and Make-Whole
Shares by means of a registered offering, the following provisions shall apply:

(i) On the later of (A) the Trading Day following the Issuer’s election to
deliver Early Settlement Shares and any Make-Whole Shares by means of a
registered offering (the “Registration Notice Date”), and (B) the date on which
the Registration Statement is declared effective by the SEC or becomes effective
(the “Registered Share Delivery Date”), the Issuer shall deliver to MSCO a
number of Early Settlement Shares equal to the quotient of (I) the relevant
Early Settlement Payment divided by (II) a price per Share as reasonably
determined by the Calculation Agent. For the avoidance of doubt, the Registered
Share Delivery Date shall be deemed to be the Settlement Date if this
Section 8(a) shall apply.

(ii) Promptly following the Registration Notice Date, the Issuer shall file with
the SEC a registration statement (“Registration Statement”) covering the public
resale by MSCO of the Early Settlement Shares and any Make-Whole Shares
(collectively, the “Registered Securities”) on a continuous or delayed basis
pursuant to Rule 415 (or any similar or successor rule), if available, under the
Securities Act; provided that no such filing shall be required pursuant to this
paragraph (ii) if the Issuer shall have filed a similar registration statement
with unused capacity at least equal to the relevant Early Settlement Payment and
such registration statement has become effective or been declared effective by
the SEC on or prior to the Registration Notice Date and no stop order is in
effect with respect to such registration statement as of the Registration Notice
Date. The Issuer shall use its best efforts to file an automatic shelf
registration statement or have the Registration Statement declared effective by
the SEC as promptly as possible.

(iii) Promptly following the Registration Notice Date, the Issuer shall afford
MSCO a reasonable opportunity to conduct a due diligence investigation with
respect to the Issuer customary in scope for underwritten offerings of equity
securities (including, without limitation, the availability of senior management
to respond to questions regarding the business and financial condition of the
Issuer and the right to have made available to MSCO for inspection all financial
and other records, pertinent corporate documents and other information
reasonably requested by MSCO), and MSCO shall be satisfied in all material
respects with the results of such due diligence investigation of the Issuer. For
the avoidance of doubt, the Issuer shall not have the right to deliver Shares
pursuant to this Section 8(a) (and the conditions to delivery of Early
Settlement Shares specified in this Section 8(a) shall not be satisfied) until
MSCO is satisfied in all material respects with the results of such due
diligence investigation of the Issuer.

(iv) From the effectiveness of the Registration Statement until all Registered
Securities have been sold by MSCO, the Issuer shall, at the request of MSCO,
make available to MSCO a printed prospectus relating to the Registered
Securities in form and substance (including, without limitation, any sections
describing the plan of distribution) satisfactory to MSCO (a “Prospectus”, which
term shall include any prospectus supplement thereto), in such quantities as
Morgan shall reasonably request.

(v) The Issuer shall use its best efforts to prevent the issuance of any stop
order suspending the effectiveness of the Registration Statement or of any order
preventing or suspending the use of any Prospectus and, if any such order is
issued, to obtain the lifting thereof as soon thereafter as is possible. If the
Registration Statement, the Prospectus or any document incorporated therein by
reference contains a misstatement of a material fact or omits to state a
material fact required to be



--------------------------------------------------------------------------------

Page 9

 

stated therein or necessary to make any statement therein not misleading, the
Issuer shall as promptly as practicable file any required document and prepare
and furnish to MSCO a reasonable number of copies of such supplement or
amendment thereto as may be necessary so that the Prospectus, as thereafter
delivered to the purchasers of the Registered Securities will not contain a
misstatement of a material fact or omit to state a material fact required to be
stated therein or necessary to make any statement therein not misleading.

(vi) On or prior to the Registered Share Delivery Date, the Issuer shall enter
into an agreement (a “Transfer Agreement”) with MSCO (or any affiliate of MSCO
designated by MSCO) in connection with the public resale of the Registered
Securities, substantially similar to underwriting agreements customary for
underwritten offerings of equity securities, in form and substance reasonably
satisfactory to MSCO (or such affiliate), which Transfer Agreement shall
(without limitation of the foregoing):

(A) contain provisions substantially similar to those contained in such
underwriting agreements relating to the indemnification of, and contribution in
connection with the liability of, MSCO and its affiliates,

(B) provide for delivery to MSCO (or such affiliate) of customary opinions
(including, without limitation, accounting comfort letters, opinions relating to
the due authorization, valid issuance and fully paid and non-assessable nature
of the Registered Securities and the lack of material misstatements and
omissions in the Registration Statement, the Prospectus and the Issuer’s filings
under the Exchange Act of 1934, as amended and modified (the “Exchange Act”));
and

(C) provide for the payment by the Issuer of all fees and expenses in connection
with such resale, including all registration costs and all fees and expenses of
counsel for MSCO (or such affiliate).

(vii) On the Registered Share Delivery Date, a balance (the “Settlement
Balance”) shall be established with an initial balance equal to the applicable
amount of the relevant Early Settlement Payment. Following the delivery of Early
Settlement Shares or any Make-Whole Shares, Seller shall sell all such Early
Settlement Shares or Make-Whole Shares in a commercially reasonable manner.

(viii) At the end of each day upon which sales have been made, the Settlement
Balance shall be (A) reduced by an amount equal to the aggregate proceeds
received by MSCO upon settlement of the sale of such Share, and (B) increased by
an amount (as reasonably determined by the Calculation Agent) equal to MSCO’s
funding cost with respect to the then-current Settlement Balance as of the close
of business on such day.

(ix) If, on any date, the Settlement Balance has been reduced to zero but not
all of the Early Settlement Shares have been sold, no additional Early
Settlement Shares shall be sold and MSCO shall promptly deliver to the Issuer
(A) any remaining Early Settlement Shares and (B) if the Settlement Balance has
been reduced to an amount less than zero, an amount in cash equal to the
absolute value of the then-current Settlement Balance.

(x) If, on any date, all of the Early Settlement Shares have been sold and the
Settlement Balance has not been reduced to zero, the Issuer shall promptly
deliver to MSCO an additional number of Shares (the “Make-Whole Shares”) equal
to (A) the Settlement Balance as of such date divided by (B) the price per Share
as reasonably determined by the Calculation Agent. This clause (x) shall be
applied successively until the Settlement Balance is reduced to zero.

(xi) If at any time the number of Shares covered by the Registration Statement
is less than the number of Registered Securities required to be delivered
pursuant to this Section 8(a) and the



--------------------------------------------------------------------------------

Page 10

 

provisions of “Delivery of Early Settlement Shares” in Section 2 above, the
Issuer shall, at the request of MSCO, file additional registration statement(s)
to register the sale of all Registered Securities required to be delivered to
MSCO.

(xii) The Issuer shall cooperate with MSCO and use its reasonable best efforts
to take any other action necessary to effect the intent of the provisions set
forth in this Section 8(a).

(b) If Issuer timely elects to deliver Early Settlement Shares and Make-Whole
Shares by means of a private placement, the following provisions shall apply:

(i) all Early Settlement Shares and Make-Whole Shares shall be delivered to the
Seller (or any affiliate of the Seller designated by the Seller) pursuant to the
exemption from the registration requirements of the Securities Act provided by
Section 4(2) thereof;

(ii) Seller and any potential purchaser of any such shares from the Seller (or
any affiliate of the Seller designated by the Seller) identified by Seller shall
have been afforded a commercially reasonable opportunity to conduct a due
diligence investigation with respect to Issuer customary in scope for private
placements of equity securities (including, without limitation, the right to
have made available to them for inspection all financial and other records,
pertinent corporate documents and other information reasonably requested by
them) and Buyer shall not disclose material non-public information in connection
with such due diligence investigation; provided, however, if Seller is not
reasonably satisfied with such due diligence investigation or no such
investigation is afforded to Seller due to circumstances at Buyer that make such
investigation impractical, then such dissatisfaction or the failure by Issuer to
afford Seller with such opportunity to conduct a due diligence investigation
shall not provide a basis for Seller to refuse to accept the Early Settlement
Shares and Make-Whole Shares by means of a private placement; provided, further,
for the avoidance of doubt, that Seller’s dissatisfaction with the due diligence
investigation or the failure by Issuer to afford Seller with such opportunity to
conduct a due diligence investigation may be used as a factor by MSCO in
determining the per share value of the Early Settlement Shares pursuant to
Section 8(b)(v) below; and

(iii) an agreement (a “Private Placement Agreement”) shall have been entered
into between Issuer and the Seller (or any affiliate of the Seller designated by
the Seller) in connection with the private placement of such shares by Issuer to
the Seller (or any such affiliate) and the private resale of such shares by the
Seller (or any such affiliate), substantially similar to private placement
purchase agreements customary for private placements of equity securities, in
form and substance commercially reasonably satisfactory to the Seller and the
Issuer, which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating to the indemnification of, and contribution in
connection with the liability of, the Seller and its affiliates, and shall
provide for the payment by Issuer of all fees and expenses in connection with
such resale, including all reasonable fees and expenses of one counsel for the
Seller but not including any underwriter or broker discounts and commissions,
and shall contain representations, warranties and agreements of Issuer and
Seller reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales.

(iv) If Issuer elects to deliver Early Settlement Shares to satisfy its payment
obligation of an Early Settlement Payment, neither Issuer nor Seller shall take
or cause to be taken any action that would make unavailable either (i) the
exemption set forth in Section 4(2) of the Securities Act for the sale of any
Early Settlement Shares or Make-Whole Shares by Issuer to the Seller or (ii) an
exemption from the registration requirements of the Securities Act reasonably
acceptable to the Seller for resales of Early Settlement Shares and Make-Whole
Shares by the Seller.

 



--------------------------------------------------------------------------------

Page 11

 

(v) On the date requested by MSCO, (A) Issuer shall deliver a number of Early
Settlement Shares equal to the quotient of (I) the relevant Early Settlement
Payment divided by (II) a per share value, determined by MSCO in a commercially
reasonable manner and which may be based on indicative bids from institutional
“accredited investors” (as defined in Rule 501 under the Securities Act of 1933,
as amended (the “Securities Act”)) and (B) the provisions of Sections 8(a)(vii)
–(x) shall apply to the Early Settlement Shares delivered pursuant to this
Section 8(b)(v). For purposes of applying the foregoing, the Registered Share
Delivery Date referred to in 8(a)(vii) shall be the date on which Issuer
delivers the Early Settlement Shares.

(vi) For the avoidance of doubt nothing in this Section 8(b) shall be read as
requiring the Company to deliver cash in respect of the settlement of the
transactions contemplated by the Agreement.

(c) The provisions of Section 8(b) shall apply to any then-current Settlement
Balance if (i) on any given day, Issuer cannot satisfy any of the conditions of
Section 8(a) or (ii) for a period of at least ten (10) consecutive Exchange
Business Days, MSCO has determined that it is inadvisable to effect sales of
Registered Securities.

(d) If Issuer elects to deliver Early Settlement Shares to satisfy its payment
obligation of an Early Settlement Payment, then, if necessary, Issuer shall use
its best efforts to cause the number of authorized but unissued shares of Common
Stock to be increased to an amount sufficient to permit Issuer to fulfill its
obligations to satisfy its payment obligation of an Early Settlement Payment by
delivering Early Settlement Shares.

9. Special Provisions for Merger Events. Notwithstanding anything to the
contrary herein or in the Equity Definitions, to the extent that an Announcement
Date for a potential Merger Transaction occurs during the term of this
Transaction and such Announcement Date does not cause this Transaction to
terminate in whole under the provisions of “Extraordinary Event” in paragraph 2
above:

(a) As soon as practicable following the public announcement of such potential
Merger Transaction, Issuer shall provide MSCO with written notice of such
announcement;

(b) Promptly after request from MSCO, Issuer shall provide MSCO with written
notice specifying (i) Issuer’s average daily Rule 10b-18 Purchases (as defined
in Rule 10b-18) during the three full calendar months immediately preceding the
Announcement Date that were not effected through MSCO or its affiliates and
(ii) the number of Shares purchased pursuant to the block purchase proviso in
Rule 10b-18(b)(4) under the Exchange Act for the three full calendar months
preceding the Announcement Date. Such written notice shall be deemed to be a
certification by Issuer to MSCO that such information is true and correct.
Issuer understands that MSCO will use this information in calculating the
trading volume for purposes of Rule 10b-18; and

(c) MSCO in its sole discretion may extend the Calculation Period to account for
any reduction in the number of Shares that could be purchased on each day during
the Calculation Period in compliance with Rule 10b-18 following the Announcement
Date.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization of Issuer as contemplated by Rule 10b-18(a)(13)(iv)
under the Exchange Act.

10. Seller Adjustments. In the event that Seller reasonably determines that it
is appropriate with regard to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Seller, and including, without limitation, Rule 10b-18, Rule 10b-5,
Regulation 13D-G and Regulation 14E,



--------------------------------------------------------------------------------

Page 12

 

“Requirements”), for Seller to refrain from purchasing Shares or to purchase
fewer than the number of Shares Seller would otherwise purchase on any Trading
Day during the duration of this Transaction, then Seller may, in its discretion,
elect that the Initial Hedge Period or the Calculation Period, as the case may
be, be suspended and, if appropriate, extended with regard to any Requirements.
Seller shall notify the Issuer upon the exercise of Seller’s rights pursuant to
this Section 10 and shall subsequently notify the Issuer on the day Seller
believes that the circumstances giving rise to such exercise have changed. If
the Initial Hedge Period or the Calculation Period is suspended pursuant to this
Section 10, at the end of such suspension Seller shall determine the number of
Trading Days remaining in the Calculation Period, as appropriate, and the terms
of this Transaction shall be adjusted as set forth above under “Physical
Settlement.”

11. Covenants.

(a) The Buyer covenants and agrees:

(i)(a) that it will not treat this Transaction, any portion hereof, or any
obligation hereunder as giving rise to any interest income or other inclusions
of ordinary income; (b) it will not treat the delivery of any portion of the
Shares or cash to be delivered pursuant to this Transaction as the payment of
interest or ordinary income; (c) it will treat this Transaction in its entirety
as a forward contract for the delivery of such Shares or cash; and (d) it will
not take any action (including filing any tax return or form or taking any
position in any tax proceeding) that is inconsistent with the obligations
contained in (a) through (c). Notwithstanding the preceding sentence, Buyer may
take any action or position required by law, provided that Buyer delivers to
Seller an unqualified opinion of counsel, nationally recognized as expert in
Federal tax matters and acceptable to Buyer, to the effect that such action or
position is required by a statutory change or a Treasury regulation or
applicable court decision published after the Trade Date;

(ii) that during the term of this Agreement, neither it nor any of its
affiliates shall directly or indirectly (which shall be deemed to include the
writing or purchase of any cash-settled derivative instrument) purchase Shares
(or any security convertible into or exchangeable for Shares) without the prior
written approval of Seller or take any other action that would cause the
purchase by Seller of any Shares in connection with this Agreement not to comply
with Rule 10b-18 under the Exchange Act (assuming for the purposes of this
paragraph that such Rule were otherwise applicable to such purchases);

(iii) to comply with all laws, rules and regulations applicable to it
(including, without limitation, the Securities Act of 1933, as amended (the
“Securities Act”) and the Exchange Act) in connection with the transactions
contemplated by this Confirmation;

(iv) that it is not relying, and has not relied, upon Seller or any of its
representatives or advisors with respect to the legal, accounting, tax or other
implications of this Agreement and that it has conducted its own analyses of the
legal, accounting, tax and other implications of this Agreement, and that Seller
and its affiliates may from time to time effect transactions for their own
account or the account of customers and hold positions in securities or options
on securities of the Buyer and that Seller and its affiliates may continue to
conduct such transactions during the term of this Agreement; and

(v) that neither it nor any affiliates shall take any action that would cause
Regulation M under the Exchange Act (“Regulation M”), to be applicable to any
purchases of Shares, or any security for which Shares is a reference security
(as defined in Regulation M), by Buyer or any affiliated purchasers (as defined
in Regulation M) during the Calculation Period unless it shall have provided
notice thereof to Seller pursuant to Section 11(c) below.

(b) Seller covenants and agrees that with respect to the purchase of any Shares
in connection with this Agreement (except for any purchases made by Seller
during the Calculation Period in connection with dynamic hedge adjustments of
the Seller’s exposure to the Transaction as a result of any equity optionality
contained in such Transaction), Seller shall make any such purchase in a manner
that Seller reasonably believes, based on the representations and warranties set
forth herein and any other information provided to Seller by Buyer,



--------------------------------------------------------------------------------

Page 13

 

would meet the requirements of the safe harbor under the provisions of Rule
10b-18 as if such purchases were made by Buyer; provided, however, that it is
understood and agreed that Seller will not be obligated to comply with this
paragraph upon the occurrence of a Valuation Date other than the Scheduled
Valuation Date or if an Event of Default, Additional Disruption Event,
Extraordinary Event or Additional Termination Event occurs.

(c) If Buyer concludes that it will be engaged in a distribution of the Shares
for purposes of Regulation M, Buyer agrees that it will, on one Trading Day’s
written notice, direct MSCO not to purchase Shares in connection with hedging
the Transaction during the “restricted period” (as defined in Regulation M). If
on any Trading Day Buyer delivers written notice (and confirms by telephone) by
9:00 a.m. New York City Time (the “Notification Time”), then such notice shall
be effective to suspend the Calculation Period as of such Notification Time. In
the event that Buyer delivers notice and/or confirms by telephone after the
Notification Time, then the Calculation Period shall be suspended effective as
of 9:00 a.m. New York City time on the following Trading Day or as otherwise
required by law or agreed between Buyer and Seller. If the Calculation Period is
suspended pursuant to this Section 11(c), at the end of such suspension Seller
shall determine the number of Trading Days remaining in the Calculation Period,
as appropriate, and the terms of this Transaction shall be adjusted as set forth
above under “Physical Settlement.”.

12. Representations, Warranties and Acknowledgments.

(a) The Buyer hereby represents and warrants to Seller that:

(i) as of the date hereof, the Buyer (A) is not in possession of any material,
non-public information with respect to the Buyer or any of its securities, and
is entering into this Agreement in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b5-1 of the Exchange Act and
(B) agrees not to alter or deviate from the terms of this Agreement or enter
into or alter a corresponding or hedging transaction or position with respect to
the Shares (including, without limitation, with respect to any securities
convertible or exchangeable into the Shares) during the term of this Agreement;

(ii) the transactions contemplated by this Confirmation have been authorized
under Buyer’s publicly announced program to repurchase Shares;

(iii) the Buyer is not entering into this Agreement to facilitate a distribution
of the Shares (or any security convertible into or exchangeable for Shares) or
in connection with a future issuance of securities except pursuant to the
Buyer’s employee benefit plans and dividend reinvestment plan or other publicly
disclosed transaction;

(iv) the Buyer is not entering into this Agreement to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress the price of the Shares (or any security
convertible into or exchangeable for Shares); and

(v) the Buyer is as of the date hereof, and after giving effect to the
transactions contemplated hereby will be, Solvent. As used in this paragraph,
the term “Solvent” means, with respect to a particular date, that on such date
(A) the present fair market value (or present fair saleable value) of the assets
of the Buyer is not less than the total amount required to pay the liabilities
of the Buyer on its total existing debts and liabilities (including contingent
liabilities) as they become absolute and matured, (B) the Buyer is able to
realize upon its assets and pay its debts and other liabilities, contingent
obligations and commitments as they mature and become due in the normal course
of business, (C) assuming consummation of the transactions as contemplated by
this Agreement, the Buyer is not incurring debts or liabilities beyond its
ability to pay as such debts and liabilities mature, (D) the Buyer is not
engaged in any business or transaction, and does not propose to engage in any
business or transaction, for which its property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which the Buyer is engaged and (E) the Buyer is



--------------------------------------------------------------------------------

Page 14

 

not a defendant in any civil action that could reasonably be expected to result
in a judgment that the Company is or would become unable to satisfy.

(b) Seller and the Buyer each hereby acknowledges that any transactions by
Seller in the Shares will be undertaken by Seller, as the case may be, as
principal for its own account. All of the actions to be taken by Seller in
connection with this Agreement, shall be taken by Seller independently and
without any advance or subsequent consultation with the Buyer.

(c) It is the intent of the parties that this Confirmation and this Transaction
comply with the requirements of Rule 10b5-1(c)(1)(i) (A) and (B) of the Exchange
Act. The parties agree that the Agreement shall be interpreted to comply with
the requirements of Rule 10b5-1(c).

13. Acknowledgements of Buyer Regarding Hedging and Market Activity. Buyer
agrees, understands and acknowledges that:

 

  (a) during the period from (and including) the first trading day that occurs
after the Trade Date to (and including) the Settlement Date, Seller and its
affiliates may buy or sell Shares or other securities or buy or sell options or
futures contracts or enter into swaps or other derivative securities in order to
adjust its hedge position with respect to the transactions contemplated by this
Transaction;

 

  (b) Seller and its affiliates also may be active in the market for the Shares
other than in connection with hedging activities in relation to the transactions
contemplated by this Transaction;

 

  (c) Seller shall make its own determination as to whether, when and in what
manner any hedging or market activities in the Issuer’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to 10b-18 VWAP; and

 

  (d) any market activities of Seller and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
10b-18 VWAP, each in a manner that may be adverse to Buyer.

14. Indemnification.

(a) In the event that Seller becomes involved in any capacity in any action,
proceeding or investigation brought by or against any person in connection with
any matter referred to in this Agreement, the Buyer will reimburse Seller for
its reasonable legal and other expenses (including the cost of any investigation
and preparation) incurred in connection therewith. The Buyer also will indemnify
and hold Seller harmless against any losses, claims, damages or liabilities to
which it may become subject in connection with any matter referred to in this
Agreement, except to the extent that any such loss, claim, damage or liability
results from the gross negligence or bad faith of Seller in effecting the
transactions which are the subject of this Agreement; provided, however, that if
it is determined by a court of competent jurisdiction in a final judgment that
Seller is not entitled to be indemnified hereunder in connection with such
matter, then Seller shall reimburse the Buyer for any expenses paid pursuant to
the first sentence of this Section 14. If for any reason the foregoing
indemnification is unavailable to Seller or insufficient to hold it harmless,
then the Buyer shall contribute to the amount paid or payable by Seller as a
result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect the relative fault of the Buyer on one hand and Seller on
the other hand with respect to such loss, claim, damage, or liability and any
other relevant equitable considerations. The reimbursement, indemnity and
contribution obligations of the Buyer under this Section 14 shall be in addition
to any liability which the Buyer may otherwise have, shall extend upon the same
terms and conditions to any affiliate of Seller and the partners, directors,
officers, agents, employees and controlling persons (if any), as the case may
be, of Seller and any such affiliate and shall be binding upon and inure to the
benefit of any successors, assigns, heirs



--------------------------------------------------------------------------------

Page 15

 

and personal representatives of the Buyer, Seller, any such affiliate and any
such person. The Buyer also agrees that neither Seller nor any of such
affiliates, partners, directors, officers, agents, employees or controlling
persons shall have any liability to the Buyer for or in connection with any
matter referred to in this Agreement except to the extent that any losses,
claims, damages, liabilities or expenses incurred by the Buyer result from the
gross negligence or bad faith of Seller in effecting the transactions that are
the subject of this Agreement. The foregoing provisions shall survive any
termination or completion of this Agreement. For the purposes of this
Section 14, the term “Seller” shall include MSCO and its affiliates.

(b) Subject to Section 14(c), the reimbursement, indemnity and contribution
obligations of the Buyer under Section 14(a) (each, an “Obligation”) shall be
paid promptly in cash.

(c) In connection with any Obligation under Section 14(b) above, the Buyer, in
lieu of making any cash payment as contemplated by that section, may elect to
satisfy such Obligation by delivering Shares to Seller (such Shares, the
“Indemnity Shares”) by notifying Seller of such election within one Trading Day
of being informed by Seller that such Obligation is due and payable. The
provisions of “Certain Payments and Deliveries by Issuer” in Section 7 above
shall apply to such a share settlement of an Obligation as if the relevant
Obligation was the “Early Settlement Payment” and the Indemnity Shares were
“Early Settlement Shares”. In order to elect to deliver Indemnity Shares, Issuer
must (i) specify whether such Indemnity Shares are to be sold by means of a
registered offering or by means of a private placement and (ii) the conditions
described in Section 8 above must be satisfied as if the Indemnity Shares were
“Early Settlement Shares” and any additional Shares Issuer delivers to reduce
the settlement balance to zero in connection with this Section 14 were
“Make-Whole Shares”.

15. The parties hereto agree and acknowledge that Seller is a “financial
participant” within the meaning of Section 101(22) of Title 11 of the United
States Code (the “Bankruptcy Code”). The parties hereto further agree and
acknowledge that this Transaction is either (i) a “securities contract” as such
term is defined in Section 741(7) of the Bankruptcy Code, in which case each
payment and delivery made pursuant to this Transaction is a “settlement
payment”, as such term is defined in Section 741(8) of the Bankruptcy Code, and
that Seller is entitled to the protections afforded by, among other sections,
Sections 362(b)(6), 546(e) and 555 of the Bankruptcy Code, or (ii) a “swap
agreement”, as such term is defined in Section 101(53B) of the Bankruptcy Code,
in which case each party is a “swap participant”, as such term is defined in
Section 101(53C) of the Bankruptcy Code, and that Seller is entitled to the
protections afforded by, among other sections, Sections 362(b)(17), 546(g) and
560 of the Bankruptcy Code.

16. Seller and Issuer hereby agree and acknowledge that Seller has authorized
the Issuer to disclose this Transaction to any and all persons, and there are no
express or implied agreements, arrangements or understandings to the contrary,
and authorizes the Issuer to use any information that the Issuer receives or has
received with respect to this Transaction in any manner.

17. Treatment in Bankruptcy; No Setoff; No Collateral.

(a) In the event the Buyer becomes the subject of proceedings (“Bankruptcy
Proceedings”) under the U.S. Bankruptcy Code or any other applicable bankruptcy
or insolvency statute from time to time in effect, any rights or claims of
Seller hereunder in respect of this transaction shall rank for all purposes no
higher than, but on a parity with, the rights or claims of holders of Shares,
and Seller hereby agrees that its rights and claims hereunder shall be
subordinated to those of all parties with claims or rights against the Buyer
(other than common stockholders) to the extent necessary to assure such ranking.
Without limiting the generality of the foregoing, after the commencement of
Bankruptcy Proceedings, the claims of Seller hereunder shall for all purposes
have rights equivalent to the rights of a holder of a percentage of the Shares
equal to the aggregate amount of such claims (the “Claim Amount”) taken as a
percentage of the sum of (i) the Claim Amount and (ii) the aggregate fair market
value of all outstanding Shares on the record date for distributions made to the
holders of such Shares in the related Bankruptcy Proceedings. Notwithstanding
any right it might otherwise have to assert a higher priority claim in any such
Bankruptcy Proceedings, Seller shall be entitled to receive a



--------------------------------------------------------------------------------

Page 16

 

distribution solely to the extent and only in the form that a holder of such
percentage of the Shares would be entitled to receive in such Bankruptcy
Proceedings, and, from and after the commencement of such Bankruptcy
Proceedings, Seller expressly waives (i) any other rights or distributions to
which it might otherwise be entitled in such Bankruptcy Proceedings in respect
of its rights and claims hereunder and (ii) any rights of setoff it might
otherwise be entitled to assert in respect of such rights and claims.

(b) Notwithstanding any provision of this Agreement or any other agreement
between the parties to the contrary, neither the obligations of the Buyer nor
the obligations of Seller hereunder are secured by any collateral, security
interest, pledge or lien.

18. Share Cap. Notwithstanding any other provision of this Agreement to the
contrary, in no event shall the Buyer be required to deliver to Seller a number
of Shares that exceeds the Share Cap (as specified in Schedule I), subject to
reduction by the number of Shares delivered hereunder by the Buyer on any prior
date.

19. Account Details:

 

Account for Payments to MSCO:    To be provided separately Account for Payments
to Issuer:    To be provided by Issuer

20. Governing law: The laws of the State of New York.

 

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to us by facsimile to
the number provided on the attached facsimile cover page.

Confirmed as of the date first written above:

 

APPLERA CORPORATION   MORGAN STANLEY & CO. INCORPORATED By:  

/s/ John S. Ostaszewski

  By:  

/s/ Arunesh Hari

Name:   John S. Ostaszewski   Name:   Arunesh Hari Title:   Vice President &
Treasurer   Title:   M.D.

 